Citation Nr: 1036683	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to July 1971.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefits sought on appeal.  
The RO in St. Petersburg, Florida, is currently handling the 
matter.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1989 rating decision denied service 
connection for bilateral hearing loss.

2.  The evidence pertaining to the Veteran's bilateral hearing 
loss submitted subsequent to the August 1989 rating decision was 
not previously submitted, bears directly and substantially upon 
the specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1989 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).
2.  New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain:  (1) 
medical evidence of a current disorder; (2) medical evidence, or 
in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In an August 1989 rating decision, the Veteran was denied service 
connection for bilateral hearing loss, and he was advised of his 
appellate rights.  The Veteran did not appeal this decision and 
it became final.  The Veteran was advised that the records did 
not show that he had bilateral hearing loss.  

In February 2007, the Veteran filed a claim to reopen his 
previously denied claim for service connection for bilateral 
hearing loss.  For claims such as this received on or after 
August 29, 2001, a claim shall be reopened and reviewed if "new 
and material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial and 
must raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, medical records and a VA examination have been 
added to the record since the August 1989 denial.  This evidence 
is new because it has not previously been submitted.

The evidence is also material.  As noted above, a review of the 
August 1989 rating decision reveals that the Veteran's claim for 
service connection was denied because at that time, he did not 
have bilateral hearing loss.  Since the 1989 decision, as 
demonstrated at his April 2008 VA examination, the Veteran has a 
current bilateral hearing loss disability according to VA 
standards.  38 C.F.R. § 3.385 (2009).  This bears directly and 
substantially upon the specific matter under consideration and is 
significant enough that it must be considered in order to fairly 
decide the merits of the claim.  For these reasons, the Veteran's 
claim for service connection for bilateral hearing loss is 
reopened.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board is 
reopening the claim for service connection and then remanding the 
claim for further development.  Thus, no further discussion of 
the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's 
claim for service connection for bilateral hearing loss is 
reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the service connection claim 
can be properly adjudicated.  
In his October 2008 substantive appeal (on VA Form 9), the 
Veteran requested a Travel Board hearing.  A hearing was 
scheduled and the Veteran did not attend.  

In a January 2009 statement, the Veteran's representative 
submitted a Statement of Representative in Appeals Case (in lieu 
of a VA Form 646).  In that statement, the representative 
indicated that, "If for some reason the claimant is not able to 
attend the BVA Travel Board hearing, then it is requested [that] 
the Department of Veterans' Affairs (VA) claim file be returned 
to this service for a more comprehensive VA Form 1-646."

In a July 2010 letter, the Veteran was notified that his Travel 
Board hearing had been scheduled for August 18, 2010, but he 
failed to appear for the proceeding and has not provided an 
explanation for his absence or requested to reschedule the 
hearing.  So his hearing request is considered withdrawn.  38 
C.F.R. § 20.704(d) (2009).

However, as the Veteran's representative requested, the case will 
be remanded to the RO so that the Florida Department of Veterans 
Affairs may have the opportunity to submit a more comprehensive 
Statement of Representative in Appeals Case.

Finally, an addendum to the most recent VA examination is 
required to properly adjudicate this appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  Procure an addendum to the VA examination 
of April 2008.  Asked the examiner to provide 
a rationale basis for his conclusion that the 
Veteran's hearing loss is less likely as not 
caused by or a result of noise trauma in the 
Air Force.  The opinion must include 
information as to the type of hearing loss 
evidenced by the Veteran as well as a 
discussion of whether this type of hearing 
loss is one that as likely as not was caused 
by acoustic trauma in service or following 
service.  Please discuss whether delayed 
hearing loss as a result of old acoustic 
trauma is as likely as not.  Citation to or 
information contained in treatises 
referencing hearing loss and its causes is 
encouraged.  

2. The RO/AMC shall send the Veteran's claims 
file to his representative, the Florida 
Department of Veterans Affairs.  Allow the 
Veteran's representative to provide a more 
comprehensive Statement of Representative in 
Appeals Case (on VA Form 646) as requested in 
the representative's January 2009 statement.  
The claims file should then be returned to 
the Board for appropriate action.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


